—Mercure, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, brought this CPLR article 78 proceeding to challenge an administrative determination finding him guilty following a tier III hearing of violating the prison disciplinary rule prohibiting extortion. In our view, the hearing evidence, including information gained from a confidential witness, adequately supports the finding of guilt. Most of petition*904er’s additional assertions of error arise out of the misconception that the only relevant time was April 2, 1999 at 1:00 p.m., which merely marked the beginning of a two-week period during which petitioner was shown to have frequently extorted money from another inmate.
Under the circumstances, we conclude that the Hearing Officer did not err in excluding cumulative testimony concerning petitioner’s whereabouts on April 2, 1999. We are also unpersuaded that the misbehavior report’s failure to delineate the date and time of each incident of extortion deprived petitioner of due process. To the contrary, the report provided petitioner with adequate notice of the general date, time and location of the prohibited conduct so as to allow him to prepare a defense (see, Matter of Torres v Goord, 261 AD2d 759; Matter of LaBounty v Goord, 245 AD2d 675, appeal dismissed 91 NY2d 1002). As a final matter, nothing in the record indicates that the Hearing Officer was biased or improperly conducted his own investigation into the charges against petitioner (see, Matter of Steward v Selsky, 266 AD2d 605, 606). Petitioner’s remaining contentions are either unpreserved for our review or found to be lacking in merit.
Cardona, P. J., Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.